      Case 2:20-cr-00626-DWL Document 16 Filed 11/23/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       No. CR-20-0626-PHX-DWL
10                 Plaintiff,
11   v.                                              ORDER
12   Brannen S. Mehaffey,
13                 Defendant.
14
15         This matter is before the Court on the Government’s Motion to Continue the

16   Arraignment (Doc. 15), there being no opposition from the defense, and good cause shown,

17         IT IS ORDERED granting the Government’s Motion to Continue the Arraignment

18   (Doc. 15).

19         IT IS FURTHER ORDERED continuing the arraignment from November 25,

20   2020, at December 16, 2020 at 11:00 a.m. before Judge Fine in courtroom 304.

21         The Court finds excludable delay under 18 U.S.C. § 3161(h)____ from November

22   26, 2020 to December 16, 2020.

23         Dated this 23rd day of November, 2020.

24
25
26
27
28
